ORDER

PER CURIAM.
Plaintiffs appeal from the judgment entered in accordance with the jury’s verdict in favor of Defendant May Centers, Inc. in their action for personal injuries suffered when Ms. Dunn was struck by a door closing device at Defendant’s shopping center. On appeal, Plaintiffs complain of the trial court’s actions in excusing a juror for cause and in sustaining questions posed to Plaintiffs’ expert on the grounds that they lacked proper foundation and called for speculation. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).